 Case 2:18-cv-01982-FMO-JDE Document 82 Filed 05/11/20 Page 1 of 1 Page ID #:1108
                                                           JS-6


 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11   FILIPE POLANCO DIAZ,                  ) Case No. 2:18-cv-01982-FMO (JDE)
                                           )
12                    Plaintiff,           )
                                           ) JUDGMENT
13                     v.                  )
                                           )
     T. LINDQUIST, et al.,                 )
14                                         )
                                           )
15                    Defendants.          )
                                           )
16                                         )
17
18         Pursuant to the Order Accepting Findings and Recommendations of the

19   United States Magistrate Judge,

20         IT IS HEREBY ADJUDGED that this action is dismissed without

21   prejudice.
22
23   Dated: May 11, 2020
24                                           ___________/s/________________
25                                           FERNANDO M. OLGUIN
                                             United States District Judge
26
27
28
